                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

 UNITED STATES OF AMERICA                            §
                                                     §
 v.                                                  §            No. 4:16CR176
                                                     §            Judge Crone
 JAMES MORRIS BALAGIA (3)                            §
  a.k.a. “DWI Dude”                                  §

           GOVERNMENT’S AMENDED RESPONSE TO DEFENDANT’S
                       MOTION TO CONTINUE

        On December 30, 2018, the defendant, James Balagia, filed a Motion to Continue

the specially set trial in this case from February 4, 2019. (Doc. 216). The court filed an

Order (Dkt. 240) requesting the government’s position regarding the trial setting in this

matter. The government now believes that the trial setting should be continued to a later

date.

        The government and the defense have continually attempted to resolve discovery

matters. However, despite the efforts of the government, the search the defendant has

requested related to HSI documents have not been completed and because of, among other

things, the government “shut down,” the government is not confident that this remaining

discovery matter can be completed before trial.

        It should be noted that the government’s position stated in the Response to the

Defendant’s Motion to Compel (Doc. 203) remains that the defendant is not entitled to the

HSI documents and that this search is a fishing expedition. However, the government did

agree to request the records from counsel for HSI and the records have not been received.


Government’s Amended Response to Defendant’s Motion to Continue
Page 1
The Court has ordered that the government file two documents by January 22, 2019 (see

Dkt. 235 and 240). The government further requests that these deadlines be re-set.

                                        CONCLUSION

        The government respectfully requests that this Court grant the defendant’s Motion

to Continue based on the facts noted above.

                                                    Respectfully submitted,


                                                    JOSEPH D. BROWN
                                                    UNITED STATES ATTORNEY


                                                     /s/
                                                    HEATHER HARRIS RATTAN
                                                    Assistant United States Attorney
                                                    Texas Bar No. 16581050
                                                    101 East Park Blvd., Suite 500
                                                    Plano, Texas 75074
                                                    Phone (972) 509-1201


                                CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing Motion has been served on counsel of

record for defendant via e-mail transmission on this the 18th day of January, 2019.


                                                   /s/
                                                   Heather Rattan




Government’s Amended Response to Defendant’s Motion to Continue
Page 2
